DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I claims 1-8 without traverse is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by CN 105325067 to LIANG DIANZHI et al. (CN ‘607).

Re claims 1-2, 5, and 6, CN ‘607  discloses a cover for electronic devices (0002, 0005) comprising release layer 005 (0035) made from PET (corresponding to claimed thermoplastic polymer layer) (0077), adhesive layer 001 (0033) comprising acrylic-based polymer (0064) and thermally conductive particles including particles of aluminum, copper, silver or gold (0067), thermally conductive layer 002 (0034) comprising carbon-based material (0046) such as graphite (0050), thermal diffusion layer 003 comprising a metal material which has a metal oxide layer on both surfaces (0035, 0038) wherein the metal material includes aluminum (0038), thermally conductive layer 002 (0034) comprising carbon-based material (0046) such as graphite (0050), adhesive layer 001, and release layer 005 made from PET (corresponding to claimed substrate) (0077).  
Claims 1-2 and 5-6 are met.

Claims 1-2, and 5-6   are rejected under 35 U.S.C. 102a1 as being anticipated by KR20150002191A (KR ‘191)  
Re claims 1-2, and 5-6, KR ‘191 discloses protective layer (layer 30), heat dissipation layer 10 made of multiple layers of graphene (layer 11) and metal and/or inorganic layers (layers 12) which are made of alumina or silica, and adhesive layer 20 which is attached to a heat source 200 (applicant’s claimed substrate). Layer 12 can be a combination of a metal layer and an inorganic (oxide) layer.
Thus, KR ‘191 teaches layer 30 (protective layer)/layer 11 (graphene-second thermally conductive layer)/layer 12 (inorganic layer such as alumina or silica – second oxide layer)/layer 11/layer 12 (metal layer such as aluminum – aluminum foil layer and inorganic layer such as alumina or silica – first oxide layer)/ layer 11 (graphene – first thermally conductive layer)/adhesive layer 20/heat source (substrate). The protective layer is made of thermoplastic polymers such as acrylic resin. The adhesive layer can include thermally conductive material such as graphite, copper or aluminum. The heat source is made from metal.
Claims 1, 2, 5, 6, and 8 are met.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN 105325067 to LIANG DIANZHI et al. (CN ‘607).
	CN ‘607 is relied upon above.
	Re claim 3, there is no disclosure in CN ‘607 regarding the thickness of the release layer, i.e. thermoplastic polymer layer, however, CN ‘067 discloses that the release layer provides protection (0077). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use release layer with thickness, including that presently claimed, in order to produce cover with desired amount of protection.
Re claim 4, CN ‘067 discloses that adding thermally conductive to particles to the adhesive increases the elasticity but decreases the adhesiveness (0008). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the amount of thermally conductive particles in the adhesive of CN ‘067, including that claimed, in order to produce an adhesive layer that has good adhesiveness as well as elasticity.
Re claim 7, CN ‘067 discloses that the thermally conductive layer is made of one or more selected from inorganic metals, metal oxides, alloys and carbon-based materials (0018, 0046) and that the thermally conductive layer produces a product having excellent thermal diffusion properties and electromagnetic wave shielding properties without reducing the adhesiveness of the adhesive layer (0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include materials in each of the thermally conductive layers, including different materials, in order to produce a product with the desired thermal diffusion properties, electromagnetic wave shielding properties and adhesiveness.
Re claim 8, CN ‘607 essentially teaches the claimed invention, teaching aluminum [35, 38] and copper foil or aluminum foil and electrolytic (also known as anodized) copper foil in [102] for the first and second oxide layers except explicitly of the anodized (also known as electrolytic) aluminum.
	CN ‘607 teaches the metal oxide layers is not particularly limited and teaches aluminum thus, it would have been obvious at the time of the effective filing date to have modified the aluminum for those reasons, and interchange the anodized copper for anodized aluminum foil as it is taught that the metal film can be either aluminum or copper and specifically anodized copper.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over KR20150002191A (KR ‘191) in view of CN 105325067 to LIANG DIANZHI et al. (CN ‘607).
KR ‘191 is relied upon above.
Re claim 8, KR ‘191 teaches an aluminum foil layer but not anodized.
CN ‘607 teaches aluminum [35, 38] and copper foil or aluminum foil and electrolytic (also known as anodized) copper foil in [102] for the first and second oxide layers except explicitly of the anodized (also known as electrolytic) aluminum.
	CN ‘607 teaches the metal oxide layers is not particularly limited and teaches aluminum thus, it would have been obvious at the time of the effective filing date to have modified the aluminum of KR ‘191 for those reasons, and interchange the anodized copper for anodized aluminum foil as it is taught that the metal film can be either aluminum or copper and specifically anodized copper.



Conclusion
Thus, it would have been obvious at the time of Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787